Citation Nr: 0901489	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to a compensable rating for left ear hearing 
loss prior to March 23, 2006.

2. Entitlement to a compensable rating for bilateral hearing 
loss from March 23, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1954 to February 1956. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 Rating Decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for left ear hearing loss. The 
veteran's claims file is now in the jurisdiction of the 
Newark, New Jersey RO.  

Service connection for left ear hearing loss was awarded by a 
June 2001 Rating Decision.  The November 2003 rating decision 
on appeal also denied service connection for right ear 
hearing loss. Statements by the veteran on March 2006 VA 
examination (while his appeal of the rating was pending) were 
interpreted as an informal claim of service connection for 
right ear hearing loss; and a November 2006 rating decision 
granted such benefit effective from March 23, 2006, resulting 
in the veteran's service connected hearing loss disability 
becoming a bilateral entity.  The veteran did not file a 
notice of disagreement with the effective date for the grant 
of service connection for right ear hearing loss.  
Consequently, the issues have been characterized to reflect 
that prior to March 23, 2006 the service connected SNHL 
entity was unilateral (left side only), and from that date it 
has been bilateral.


FINDINGS OF FACT

1. Prior to March 23, 2006, the veteran's left ear hearing 
acuity was not shown to be worse than Level I.

2. From March 23, 2006, it has not shown that the veteran has 
had hearing acuity less than Level II in the left ear or 
Level I in the right ear.





CONCLUSIONS OF LAW

1. For the period prior to March 23, 2006 a compensable 
rating for left ear hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 
4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2008).

2. For the period from March 23, 2006 a compensable rating 
for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code (Code) 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the Court outlined the notice that is necessary in a claim 
for an increased rating, holding, in essence, that the 
Secretary must notify the claimant that, to substantiate such 
claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.   

As to the rating for left ear hearing loss, the veteran did 
not receive notice that substantially complied with the 
requirements of Vazquez-Flores.  While such notice error is 
presumed prejudicial, the Board finds (as will be discussed 
in greater detail below, that despite the incomplete notice 
he received, the veteran had actual knowledge of the critical 
elements of Vazquez-Flores notice requirements.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Significantly, as 
the November 2006 rating decision granted service connection 
for bilateral hearing loss disability, and assigned a rating 
and effective date for such disability, statutory notice had 
served its purpose, and its application was no longer 
necessary.  Notably, the veteran has not alleged any 
prejudice from a notice defect.

While the November 2005 statement of the case (SOC) which 
provided the veteran the full criteria for rating hearing 
loss disability was post-decisional, and thus improper, the 
matter was readjudicated (curing the defect) by the November 
2006 supplemental SOC (SSOC), which also provided the veteran 
notice that if he had any information or evidence concerning 
the level of his disability to provide it to VA. An 
attachment to the SSOC once again provided him with 
information as to how disability ratings are assigned 
(including that the impact of the disability on employment is 
considered) and provided examples of the types of medical and 
lay evidence the veteran could submit to support an increased 
rating claim.  The evidence shows that even before the 
November 2006 SSOC the veteran had actual knowledge that he 
could submit evidence showing his hearing loss had an impact 
upon his employment and daily life. Statements from the 
veteran such as his April 2006 letter, reflect that he has 
been aware that the impact of the disability on his ability 
to work and function is a critical factor in rating his 
disability.   

The veteran's pertinent treatment records have been secured. 
The RO arranged for VA audiological evaluations in March 2001 
and March 2006. The veteran has not identified any pertinent 
evidence that remains outstanding. VA's duty to assist is 
met. 

B.		Factual Background

In March 2001 the veteran underwent audiometric testing in 
conjunction with a claim of service connection for right ear 
hearing loss.  The results were not certified for rating 
purposes.

Audiometry in conjunction with a VA audiology consult 
revealed that left ear puretone thresholds, in decibels, 
were:

On April 2001 VA examination, certified audiometry revealed 
that left ear puretone thresholds, in decibels,  were:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
35
55

The average puretone threshold was 30 decibels, and speech 
discrimination was 94 percent correct.  

On March 2006 audiological evaluation puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
25
30
30
35
65

Puretone threshold averages were 30 decibels in the right ear 
and 40 decibels in the left ear. Speech audiometry revealed 
speech recognition ability of  94 percent in the right ear 
and of 86 percent in the left ear. The veteran reported that 
his hearing loss "negatively impacts [his] lifestyle by 
reducing effective communication with family, friends, and 
coworkers." It was noted that h had been retired for 10 
years.  

In a letter dated in April 2006, the veteran related how his 
hearing loss impacts on his interactions with his children 
and grandchildren.  He asserted that because official 
audiometry was in a controlled environment, with no outside 
noises, it did not reflect a true measure of his hearing 
acuity.  He claimed his hearing loss is increasing in 
severity, and while he was retired, would prevent him from 
securing employment if he sought it.

C.		Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In a claim for an increased rating, "staged" ratings may be 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).   As will be 
explained in greater detail below, the Board finds that the 
record does not reflect any distinct period of time when the 
criteria for a compensable rating for unilateral (left ear) 
or bilateral hearing loss were met. Consequently, "staged 
ratings" are not warranted. 

As was noted above, prior to March 23, 2006 the veteran's 
service connected hearing loss disability was a unilateral 
(left) entity.  The only audiometry certified for rating 
purposes during that period of time (the April 2001 test 
results) when compared to Table VI shows that the veteran had 
Level I hearing in the left ear.  Because the veteran was not 
shown to have total loss of hearing in the right ear, the 
hearing acuity in that ear is likewise assigned a designation 
of Level I.  See 38 C.F.R. § 4.85(f).  An exceptional pattern 
of hearing loss (as defined in 38 C.F.R. § 4.86) is not 
shown; therefore, there is no basis for applying the 
alternate criteria in Table VIA.  Under Table VII, such 
hearing acuity warrants a 0 percent rating under Code 6100.  

From March 23, 2006, the veteran's hearing loss disability is 
rated as a bilateral entity.  Audiometry on that date 
revealed average puretone thresholds of 30 decibels in the 
right ear and 40 decibels in the left ear. Speech 
discrimination was 94 percent in the right ear and 86 percent 
in the left ear. Under Table VI, such hearing acuity 
constitutes Level I hearing in the right ear and Level II 
hearing in the left ear, which, under 38 C.F.R. § 4.85, Table 
VII, warrants a 0 percent rating under Code 6100.  The 
evidence again does not show an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA. 

The veteran's own opinion that his hearing impairment is 
worse than reflected by a noncompensable rating is 
insufficient to establish this is so. He is a layperson, and 
not competent to establish the level of hearing loss 
disability present by his own opinion. As noted, the rating 
of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, 3 Vet. App. at 349.  
While he argues that official audiometry in a controlled 
setting does not adequately reflect the degree of hearing 
impairment present, it is noteworthy that governing 
regulatory criteria (38 C.F.R. § 4.85(a)) specifically 
provide that official audiometry must be in a controlled 
setting. The Board is bound by governing VA regulations.  See 
38 U.S.C.A. § 7104(c).   

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  As 
was noted, he has been retired in excess of 10 years, and no 
impact on employment is demonstrated.  Furthermore, the 
record does not show that this disability has required 
hospitalization or involved any other factors of such gravity 
so as to render inadequate the regular schedular criteria.  
See 38 C.F.R. § 3.321.  


ORDERS

For the period prior to March 23, 2006, a compensable rating 
for left ear hearing loss is denied.

For the period from March 23, 2006 a compensable rating for 
bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


